 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoung Women'sChristian Association of Metropoli-tan ChicagoandLocal 329, Child Care Division,ServiceEmployees InternationalUnion, AFL-CIO, Petitioner.Case 13-RC-13637October 31, 1975DECISION ON REVIEW AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn May 13, 1975, the Regional Director for Region13 issued a Decision and Direction of Election in theabove-entitled proceeding, finding appropriate a unitconsistingof the employees of the three day carecenters operated by the Young Women's ChristianAssociation of Metropolitan Chicago, hereinafter theEmployer. Thereafter, the Employer, pursuant toSection 102.67 of the National Labor RelationsBoard's Rules and Regulations,Series 8, asamended,filed a timely request for review of the RegionalDirector's decision, contending that the RegionalDirector erroneously asserted jurisdiction herein. Bytelegraphic order dated July 3, 1975, the Boardgranted the Employer's request for review. Both thePetitioner and the Employer filed briefs on review.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record hereinwith respect to the issues under review, including thebriefsof the parties, and makes the followingfindings.'The Petitioner seeks to represent a unit limited tothe employees of the three day care centers operatedby the Employer.2 The Employer contends,inter alia,that these day care centers are exempt from the Act'sjurisdiction because the city of Chicago, and not theEmployer, determines the working conditions of theemployees of the day care centers. The RegionalDirector rejected this argument and directed anelection.We find merit in the Employer's conten-tions.The Employeris an Illinoisnonprofit corporationthat offers various social services to Chicago areawomen.The Employer operates the day care centersinvolved herein pursuant to individual contracts withthe city of Chicago, hereinafter the City.The City has contracted for the Employer tooperate these centers to provide free or inexpensive1As the record and briefs adequately present the issues and the positionsof the parties, the request for oral argument by Petitioner is hereby denied.Petitioner's request to consolidate this case with Cases13-RC-13635 and13-RC-13636 fordecision is also denied.2The unit sought by the Petitioner includes about 43 employees.221 NLRB No. 42custodial care for the children of parents who workor attend school or job training programs.3 Thecenters' services are available only to the poor. TheCity funds the centers with money appropriated byCongress pursuant to Title IV-A of the SocialSecurity Act and distributed by HEW to the City viathe State of Illinois. The contracts themselves arenegotiated and administered by Model; Cities-Chi-cago Committee on Urban Opportunity,-hereinafterModel Cities, an agency of the City.As indicated above, the City funds each centerseparately.Each contract with the City includes awork program and a budget. The work programsoutline each center's goals,activities, administrativeprocedures, and labor relations policies. The-budgetslist the expenses each center expects to incur duringthe contract year. The Employer prepares the workprograms and budgets and submits them to the City,i.e.,Model Cities, for approval. The record indicatesthat to receiveModel Cities' approval the workprograms and budgets have to comply with policiesestablished by that agency.4Based upon the budgets approved by Model Cities,the contracts specify the maximum amount ModelCities, as agent for the City, will pay the Employer ascompensation for operating each day care center.The Employer, however, does not receive a lump sumpayment equal to this amount when the contract yearbegins. As a condition of the contract, the Employeris instead reimbursed periodically by Model Citiesfor the costs of operating the centers. The contractsfurther provide that to receive reimbursement theEmployermust submit vouchers supported bywhatever documentation Model Cities requires. Thecontracts also reserve to the City the right to reducetheamount of compensation specified by thecontracts by reducing any item of a center's budgetany time during the contract year. Another provisionpermits the City to terminate the contracts upon 5days'notice for cause and 10 days' notice forconvenience.As indicated above, the Employer must complywithModel Cities' policies to receive funding fromthe City. For this reason, the Employer has adoptedthe policies established byModel Cities regardingworking conditions at the day care centers. Therecord indicates thatModel Cities has establishedsalary guidelines for each category of day care centeremployee, has limited annual salary increases for daycare center employees to 5 percent, and has prohibit-ed the payment of any overtime to them. The type of3Approximately200 children between the ages of 3 and5 attend the 3centers which operate from about 7 a.m. to 6 p.m.4Model Citiespublishesa pamphletcontaining most of its policiesconcerning the operationof City-sponsoredday care centers. YOUNG-WOMEN'S CHRISTIAN ASSOC.OF CHICAGObenefits the centers' employees receive is alsoaffected by Model Cities' policies. For example,Model Cities' policies prohibit the establishment of apension program for the centers' employees. Theemployees' hours, vacations, and holidays are alsodetermined by these policies. Thus, Model Citiesfixes the number of hours the centers' employeeswork per week; permits them a 2-week vacation, andestablishes a holiday schedule for them. The recordfurther indicates that Model Cities has establishedspecific qualifications for each category of day carecenter employee and these have been directlyincorporated into each center's work program.The record discloses that the policies describedabove have significantly restricted the Employer'sdiscretion to determine working conditions at theday care centers. Thus, the policies concerning hours,vacations, holidays, and benefits are specific, and theEmployer needs Model Cities' permission to changethem.While 'the guidelines concerning salariesapparently allow the Employer some discretion, e.g.,there is no indication that Model Cities has everdirected the Employer to pay an employee a specificsalary, nonetheless, this discretion has been circum-scribed to a considerable degree in that Model Citieshas limited the size of individual salary increases.The Employer's discretion regarding staffing deci-sions is alsolimited to a significant extent. AlthoughtheEmployer is responsible for screening andselecting applicants for jobs at the centers, all hires,aswell as promotions and job classifications, aresubject toModel Cities' approval and must bereported within 5 days. The record indicates that this5There is no indication,however, that Model Cities ever directed theEmployer to hire or promote a specific employee6N.L.R.B v. E C Atkins & Company,331 U S. 398,406 (1947).See, e g.,Current ConstructionCorp.,209 NLRB 718 (1974).263has not been justa pro formaprocedure. Thus, ModelCities has refused to reimburse the Employer forsalary vouchers submitted for employees who havenot satisfied the qualifications for the jobs for whichthey had been hired and thereby forced'the Employ-er to terminate them. Model Cities has also forcedthe Employer to rescind employee promotions for thesame reason.5To summarize, the Model Cities' labor relationspoliciesapplicable to the Employer's day carecenters have eliminated or significantly limited theEmployer's discretion to -determine those workingconditions "that would form the basis for collectivebargaining as contemplated by the Act ...."6 TheEmployer is required by Model Cities to adopt thesepoliciesand needs Model Cities' permission todeviate from them. Based upon the record as awhole,we conclude that the Employer does notretain sufficient independent discretion to determineterms and conditions,of employment at the day carecenters to enable the Employer to effectively bargainwith the Petitioner.?As we find that the City,throughModel Cities, exercises substantial controlover the labor relations at the Employer's three daycare centers, we find the Employer shares the City'sexemption from the Act and we shall dismiss thepetition herein.8ORDERIt is hereby ordered that the petition herein be, andit hereby is, dismissed.8Cf.LutheranWelfare Services ofIllinois,216 NLRB No. 96 (1975),wherein the record failed to establish that Model Cities controlled the laborrelationspolicies ofthe day care centers involved there to the extent shownby thepresent record.